Citation Nr: 0900744	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-13 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
residuals of head trauma, and if so whether service 
connection is warranted. 

2.  Entitlement to service connection for seizures and 
residuals of a cerebrovascular accident (stroke). 

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
bilateral hearing loss, and if so whether service connection 
is warranted.  

4. Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
tinnitus, and if so whether service connection is warranted. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1992. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The issues of service connection for residuals of head 
trauma, seizures, and cerebrovascular accident are addressed 
in the REMAND portion of the decision below and REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  In June 2001, the RO denied a claim for service 
connection for residuals of head trauma.  The veteran did not 
express disagreement within one year, and the decision became 
final. 

2.  Since June 2001, evidence has been received that is new, 
not cumulative, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  

3.  In September 2000, the RO denied service connection for 
bilateral hearing loss.  The veteran did not express 
disagreement within one year, and the decision became final. 

4.  Since September 2000, the RO has received no new evidence 
relevant to a claim for service connection for bilateral 
hearing loss. 

5.  In June 2001, the RO denied service connection for 
tinnitus.  The veteran did not express disagreement within 
one year, and the decision became final. 

6.  Since June 2001, the RO received no new evidence relevant 
to a claim for service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  RO rating decisions of September 2000 and June 2001, 
which denied service connection for residuals of head trauma, 
bilateral hearing loss, and tinnitus, are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for residuals 
of head trauma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

4.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In correspondence in December 2004, the RO provided notice 
that met the requirements except that the notice did not 
address the criteria applicable to reopening previously 
denied claims.  In the March 2005 decision, the RO did not 
apply the criteria for reopening claims but instead 
adjudicated the claim for service connection for residuals of 
head trauma on the merits.  As the Board concludes that new 
and material evidence was received since the last final 
disallowance, the Board reopens the claim, and any notice 
error with respect to reopening the claim is not prejudicial.  

In March 2005, the RO also denied petitions to reopen final 
disallowed claims for service connection for hearing loss and 
tinnitus.  Here, the duty to notify was not satisfied prior 
to the initial unfavorable decision on the petitions as the 
December 2004 letter did not inform the veteran of the bases 
for the prior decision.  Under such circumstances, VA's duty 
to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a notice 
followed by readjudication of the claim) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim is sufficient to cure a timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial decision by way of correspondence in December 
2006 that fully addressed the criteria for new and material 
evidence to reopen the claims.  Although the notice letter 
was not sent before the initial decision, the Board finds 
that this error was not prejudicial to the appellant because 
the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case in a March 2007 supplemental statement of the case 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.



Residuals of Head Injuries

In June 2000, the RO denied the veteran's claim for service 
connection for residuals of a head injury but noted that 
service medical records were not available and that the 
decision would be reconsidered if the records could be 
obtained.  In September 2000, the RO noted that the records 
had been received and considered but denied the claim as not 
well grounded.  Service medical records showed that the 
veteran sustained lacerations of the head on two separate 
occasions that were treated with no complications.  There 
were no indications of brain trauma or diagnoses of chronic 
residuals or disorders.  Following the enactment of the 
Veterans Claims Assistance Act in November 2000, the RO again 
reviewed the record and in June 2001 denied service 
connection for residuals of head injuries because there was 
no medical evidence to show that the veteran had chronic 
residuals of those injuries. The veteran did not express 
disagreement within one year of the decision and it thus 
became final.  38 U.S.C.A. § 7105 (West 2002). 

The RO received the veteran's petition to reopen the claim in 
August 2004.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).
  
Since June 2001, the RO received medical records from the 
Social Security Administration relevant to treatment for 
seizures and a cerebrovascular accident (CVA) in 2002 and 
2003.  The RO also received additional private medical 
records for treatment for these disorders.  Medical examiners 
stated that the CVA may have been a consequent of recent 
blunt head trauma.  The RO also received a January 2005 
statement and a March 2006 letter from the veteran's spouse 
who reported that the veteran had not experienced any head 
trauma since the injuries in service.  The spouse also 
reported that the veteran was experiencing blindness in the 
left eye and post-CVA deformities of the left upper and lower 
extremities.  

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the veteran's original claim for 
service connection was for unspecified residuals of head 
injuries sustained in service.  In his current claim, the 
veteran contends that the residuals include blindness and 
deformities of the left side extremities that arose from the 
in-service head injuries.  The veteran has also submitted 
separate claims for service connection for tinnitus, 
seizures, and residuals of a cerebrovascular accident that he 
contended were a result of the same injuries.   Since the 
current claim identifies specific residuals of the same 
injuries as the original claim and is based on the same facts 
as the time the case was last decided on the merits, new and 
material evidence is necessary to reopen the claim.  Id.  

The Board notes that the evidence is presumed credible and is 
new as it had not been previously considered.  The evidence 
is material because it addresses current specific residuals 
that medical examiners suggested were related to a blunt head 
injury.  The lay evidence also suggests a possible 
relationship between head injuries in service and the current 
residual disorders.  The new evidence therefore raises a 
reasonable possibility of substantiating the claim.  To this 
extent only, the Board grants the petition to reopen the 
claim for service connection for residuals of head trauma.  

Bilateral Hearing Loss and Tinnitus

The RO denied claims for service connection for bilateral 
hearing loss and tinnitus in September 2000 and June 2001 
respectively because there was no evidence that current 
hearing loss was related to service and because there was no 
evidence of current tinnitus.  The veteran did not express 
disagreement within one year of the decisions, and they 
became final. 38 U.S.C.A. § 7105 (West 2002). 

The RO received the veteran's petition to reopen claims for 
service connection for bilateral hearing loss and tinnitus in 
August 2004.  The Board refers to the legal criteria for 
reopening final disallowed claims previously stated above. 

The Board again notes that a change in diagnosis or 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition and whether the new diagnosis is a progression of 
the prior diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the veteran contends that he 
experiences bilateral hearing loss and tinnitus as a result 
of his military service including exposure to high noise 
levels.  Since the claims are based on the same factual basis 
as the time the case was last decided on the merits, new and 
material evidence is necessary to reopen the claim.  Id.  

Since September 2000 and June 2001, the RO has received no 
new evidence relevant to service connection for bilateral 
hearing loss and tinnitus.  

As no new or material evidence has been received, the 
petitions to reopen claims for service connection for 
bilateral hearing loss and tinnitus must be denied. 


	(CONTINUED ON NEXT PAGE)



ORDER

The final disallowed claim for service connection for 
residuals of head trauma is reopened; to that extent only the 
appeal is granted.   

The petition to reopen a final disallowed claim for service 
connection for bilateral hearing loss is denied. 

The petition to reopen a final disallowed claim for service 
connection for tinnitus is denied. 


REMAND

In the opinion of the Board, additional development is 
necessary. 

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 
3.159 (4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.

The claims file contains records of VA outpatient treatment 
since the onset of the veteran's seizures in 2002 and CVA in 
July 2003 and a February 2004 VA examination of the brain and 
spinal cord.  The VA examiners referred to a private hospital 
physician's notation of a possible blunt head trauma prior to 
the CVA and the reports by the veteran's spouse of a left 
side head trauma "a long time ago."  However, none of the 
examiners noted a review of the service medical records of 
treatment for two head lacerations in service nor did they 
offer any opinions on a possible relationship of the 
veteran's current residual disorders including vision and 
left side extremity disorders.  The Board concludes that the 
low threshold that the claimed disability or symptoms may be 
associated with the established in-service events has been 
met and that a VA examination is necessary to decide the 
claim.  38 C.F.R. § 3.159.  

The most recent VA treatment records are dated in September 
2006.  VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request VA medical records pertaining to the veteran that are 
dated from September 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Request all VA records of treatment 
for the veteran since September 2006 and 
associate any records received with the 
claims file. 

2.  Schedule the veteran for a VA 
examination for residuals of head injury, 
including seizures, CVA, vision, and left 
side extremity disorders.  Request that 
the physician review the claims file 
including service medical records of head 
injuries in service and note review of 
the claims file in the examination 
report.  Request that the physician 
provide an evaluation of the veteran's 
residual conditions from blunt head 
trauma, vision, extremity disorders, 
seizures, and CVA and provide an opinion 
whether any disability found is at least 
as likely as not (50 percent or greater 
possibility) related to head injuries in 
service or any other aspect of service.  

3.  Then, readjudicate the claims for 
service connection for residuals of head 
trauma including blindness and left side 
extremity deformities, seizures, and 
residuals of a cerebrovascular accident.  
If any decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


